Citation Nr: 1113409	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1987.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In July 2002, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  In March 2005, the Board remanded the Veteran's appeal for further evidentiary development.

In a February 2007 decision, the Board granted a 60 percent rating for the lumbar spine disability and denied increased ratings for the bilateral knee disability.  The Veteran appealed the Board's February 2007 decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order of November 29, 2007, the Court remanded the matter to the Board.  In February 2008, the Board remanded the Veteran's appeal for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

At this time, the Veteran's claims file that was forwarded to the Board does not appear to be complete.  In the Veteran's November 2009 VA examination for compensation and pension purposes, the Veteran told the examiner that VA approved her for unemployability benefits in 2007.  The claims file contains the Veteran's October 2007 claim for a total disability rating based on individual unemployability (TDIU) and an October 2007 Veterans Claims Assistance Act letter from the RO relating to a claim for individual unemployability.  However, the rating decision granting the Veteran a TDIU has not been associated with the claims file.  The evidence used by the RO to grant the Veteran's claim for a TDIU potentially could impact all three of the Veteran's current claims for increased ratings.  Consequently, remand is in order to associate the outstanding temporary file used to evaluate the Veteran's TDIU claim with the permanent claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate the decision granting the Veteran a TDIU, and any other evidence that may exist in a temporary file, with the Veteran's permanent claims file.

2.  The RO/AMC should obtain treatment records from the VA Medical Center in Puget Sound, Washington since September 2009 and associate them with the permanent claims file.


3.  Then, the RO/AMC should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted in full, the RO/AMC should issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


